t c memo united_states tax_court devine brothers inc petitioner v commissioner of internal revenue respondent docket no filed date lowell f raeder and david r white jr for petitioner gerald a thorpe for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the fiscal_year ended date after concessions the issue for decision is whether deductions claimed by petitioner for salary and bonuses paid to one of its officers who was also a shareholder exceeded reasonable_compensation unless otherwise indicated all section - - references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner is a pennsylvania corporation with its principal_place_of_business in havertown pennsylvania petitioner has been operating as a family-run mechanical contractor business performing heating air conditioning and plumbing services since the business was started by michael f devine and his brother james devine in the mid-1950s michael f devine’s son richard eb devine sr richard sr began working for petitioner petitioner incorporated in richard sr held a bachelor of science degree in engineering richard sr began working for petitioner when he was about years old richard sr continued the business started by his father and his uncle and by had acquired percent of petitioner’s outstanding common_stock after becoming the sole shareholder of petitioner richard sr had responsibility for human resources finances sales and marketing training and supervising employees and accounting and legal matters in the late 1970s petitioner experienced problems with the business due to delayed projects and the bankruptcy of a general contractor petitioner released all of its employees and scaled back operations and richard sr became the sole employee of petitioner richard sr changed the direction of the company in the 1980s petitioner began to increase its retained earnings to increase its bonding capacity in order to compete in the direct bid market to meet bonding_requirements petitioner needed to have percent of its revenue in liquid_assets to accomplish this result petitioner underpaid richard sr in order to keep liguid assets in the company petitioner incrementally increased its bonding capacity each year from date until date richard sr transferred of his shares of common_stock to his son richard e devine jr richard jr discussion began before date regarding the sale of richard sr ’s remaining shares of common_stock to richard jr on date richard jr purchased the remaining shares of petitioner for dollar_figure richard jr paid the purchase_price to richard sr with a note payable in monthly installments over years at an 8-percent interest rate during the year in issue and continuing until date richard sr was petitioner’s president and chairman of the board_of directors likewise richard jr was petitioner’s vice q4e- president and a member of the board_of directors in date richard jr became president of petitioner for the taxable_year ended date richard sr ’s salary was dollar_figure and richard jr ’s salary was dollar_figure for the year in issue richard sr ’s salary was dollar_figure and richard jr ’s salary was dollar_figure richard sr determined the compensation that petitioner paid petitioner never paid dividends to any of its shareholders from its inception to the tax_year in issue petitioner provided to richard sr a retirement_plan health insurance life_insurance disability insurance and use of a vehicle petitioner paid dollar_figure into richard sr ’s retirement_plan each year for years from until petitioner filed a form_1120 u s_corporation income_tax return for the taxable_year ended date petitioner claimed a deduction of dollar_figure for compensation of richard sr respondent allowed dollar_figure and disallowed the remaining dollar_figure the parties stipulated that richard sr ’s annual salary for the taxable_year ended date falls in the range of salaries paid to presidents chief executive officers of comparable companies in the same industry during the taxable_year - - opinion sec_162 allows as a deduction a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_1_162-7 income_tax regs provides a two-part test for deductibility of compensation whether the payment was purely for services rendered and whether the amount_paid was reasonable see 95_tc_525 affd 965_f2d_1038 11th cir sec_1_162-9 income_tax regs provides that bonuses paid to employees are deductible when such payments are made in good_faith and as additional compensation_for the services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered whether an expense that is claimed pursuant to sec_162 is reasonable_compensation for services rendered is a question of fact that must be decided on the basis of the particular facts and circumstances estate of wallace v commissioner supra pincite 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir the burden is on petitioner to show that it is entitled to a compensation deduction larger than that allowed by respondent 290_us_111 819_f2d_1315 5th cir affg tcmemo_1985_267 sec_7491 does not apply to shift the burden in this case because the examination of petitioner’s return commenced before date cases traditionally set forth a lengthy list of factors that are relevant in the determination of reasonableness including the employee’s qualifications the nature extent and scope of the employee’s work the size and complexities of the business a comparison of salaries paid with gross_income and net_income the prevailing general economic conditions comparison of salaries with distributions to stockholders the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the taxpayer as to all employees and the amount of compensation paid to the particular employee in previous years 178_f2d_115 6th cir affg a memorandum opinion of this court no single factor is determinative see id estate of wallace v commissioner supra pincite 73_tc_1142 when the case involves a closely_held_corporation with the controlling shareholders setting their own level of compensation as employees the reasonableness of the compensation is subject_to close scrutiny owensby kritikos inc v - jj - commissioner supra pincite estate of wallace v commissioner supra pincite recent cases in some courts of appeals have adopted a somewhat different view of this analysis substituting instead an independent_investor_test see eg 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 this case is appealable to the court_of_appeals for the third circuit which has not adopted the independent_investor_test but has endorsed the traditional multifactor test see 725_f2d_945 3d cir affg in part and vacating in part on other grounds tcmemo_1982_98 we have applied the multifactor test for reasonableness viewed through the lens of an independent investor when a case is not appealable to a circuit that has addressed this issue see haffner’s serv stations inc v commissioner tcmemo_2002_38 whatever analysis is applied petitioner has made a prima facie case for reasonableness respondent has provided no evidence to the contrary respondent conceded in the stipulation that richard sr ’s salary was within the range of salaries paid to similarly situated executives respondent allowed all but dollar_figure of richard sr ’s compensation respondent gives no reasoning for his calculation of the excessive_compensation --- - under certain circumstances prior services may be compensated ina later year 281_us_115 estate of wallace v commissioner supra pincite however in such instances the taxpayer must establish that there was not sufficient compensation in the prior periods and that in fact the current year’s compensation was to compensate for that underpayment estate of wallace v commissioner supra pincite in the year in issue richard sr ’s salary was within the range of those of similarly situated executives and witnesses testified that richard sr had been paid significantly less than similarly situated executives in other years petitioner has established that richard sr was undercompensated in prior years in order to meet specified bonding_requirements a business necessity the testimony also supports an inference and we conclude that the bonus paid in the year in issue was intended to compensate for the established undercompensation in the earlier years the entire deduction for compensation was therefore reasonable to reflect the foregoing and the concessions of the parties decision will be entered under rule
